Title: To Alexander Hamilton from William W. Woolsey, 4 September 1801
From: Woolsey, William W.
To: Hamilton, Alexander


[New York] Sep. 4. 1801
Dr Sir
I am as much disatisfied with the recent conduct of the manumission Society as you can be, and have out of doors remonstrated against the measures which they have pursued, but without effect. My name appears as Vice President although I have not for several years attended a meeting of the Society. I had almost determined before your note, that I would remove my individual responsibility by a public protest against their measures. Your plea may be better, tho’ I am very doubtful of its efficacy. If you should after your return incline to have the Society called together I will apply to Mr Willet Seaman who is the President for that Purpose; one days notice will be sufficient.
Col Talmad[g]e resides in Litchfield, and is at present the Post master there.
With great respect   Your obed Servt.
W. W. Woolsey
Genl. Hamilton
